DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colon (US 2,566,600) in view of Yeo (KR 20130108718, see attached machine translation) and Triolo (US 7,153,283).
 Regarding claim 1, Colon discloses (Fig. 1-3) a hair treatment cap apparatus comprising: 
a cap body (4), the cap body having an inner layer (bottom portion of lining 6) and an outer layer (top portion of lining) joined at a cap edge (gasket 11, see Fig. 2) and defining a cap bladder (chamber 7), the inner layer having a plurality of release apertures (10) extending through to the cap bladder (see Fig. 2), the outer layer having a fill aperture (12 and 13) extending through to the cap bladder, the cap bladder being configured to hold a liquid hair treatment that is filled through the fill aperture and dispersed through the plurality of release apertures (Col. 2 lines 48-55), the cap body being sufficiently flexible to conform to the shape of a wearer's head (“flexibility”, Col. 1 lines 48-55), the cap edge being elasticized to form a waterproof barrier around the user's head (“waterproof”, Col. 1 lines 46-55 and Col. 2 lines 33-47); 
a plug (14,16) coupled to the cap body, the plug selectively engaging the fill aperture (Col. 2 lines 48-55); 
a plurality of nubs (9) coupled to the cap body, the plurality of nubs being coupled to the inner layer (see Fig. 2).
Colon discloses an external vibration unit (22) configured to vibrate the cap and therefore the user, but does not disclose a plurality of massage motors coupled to the cap body, the plurality of massage motors causing each of the plurality of nubs to vibrate; a controller coupled to the cap body, the controller being in operational communication with the plurality of massage motors.
However, Yeo teaches (Fig. 1-4) a cap comprising a plurality of motors (140, paragraph [0031]) coupled to the cap body and configured to cause each of the plurality of nubs (130) to vibrate (paragraph [0001]), and a controller (400) coupled to the cap body (via connection shown in Fig. 4), the controller being in operational communication with the plurality of massage motors (paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Colon to include a plurality of massage motors and a controller, as taught by Yeo, for the purpose of allowing the vibration means to be directly incorporated into the cap body so that the cap is made portable, as well as to improve vibration by applying the vibration directly to the nubs (as opposed to external to the nubs).
Modified Colon does not disclose a battery coupled within the controller, the battery being in operational communication with the controller. However, Triolo teaches (Fig. 1) a massage cap having a controller (80) powered by a battery (Col. 7 lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Colon to include a battery, as taught by Triolo, for the purpose of allowing the cap to be made portable and to provide for a rechargeable power source (Col. 7 lines 38-43 Triolo).
Regarding claim 4, modified Colon discloses a controller, but does not disclose the controller including a display and a plurality of control buttons.
However, Triolo further teaches (Fig. 5) the controller (80) including a display (90) and a plurality of buttons (106,108,104 and 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Colon to include a display and a plurality of control buttons, as taught by Triolo, for the purpose of allowing user to adjust massage settings to cater to user needs.
Regarding claim 5, modified Colon discloses the controller being coupled to the outer layer of the cap body on a cap rear portion proximal the cap edge (see Fig. 4 Yeo).
 Regarding claim 6, modified Colon discloses a controller and rechargeable battery, but does not disclose the controller having a charge port, the battery being in operational communication with the charge port. However, Triolo further teaches (Fig. 5) the controller (80) having a charge port (116) for recharging the rechargeable battery (see Col. 7 lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Colon to include a charge port, the battery being in operational communication with the charge port, as taught by Triolo, for the purpose of allowing easy charging of the rechargeable battery enclosed therein.
Regarding claim 7, modified Colon discloses each release aperture having a tapered shaft portion (tapered shaft of aperture 10 shown in Fig. 2 Colon) and a rounded mouth portion (see roundness in Fig. 3) extending onto the inner layer of the cap body (see Fig. 2).
Regarding claim 8, modified Colon discloses each of the plurality of nubs being cylindrical and having a rounded distal end (see views of nubs 9 in Fig. 2 and 3 Colon).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colon (US 2,566,600) in view of Yeo (KR 20130108718, see attached machine translation) and Triolo (US 7,153,283), and further in view of Tseng (US 2007/0088234).
Regarding claim 2, modified Colon discloses a cap body, but does not disclose a strap coupled to the cap body, the strap including a strap first half and a strap second half coupled to a cap left portion and a cap right portion of the cap body, respectively, each of the strap first half and the strap second half having an engagement member to selectively and adjustably engage the strap beneath the wearer's chin.
However, Tseng teaches (Fig. 1-6) a cap body comprising a strap (13) coupled to the cap body, the strap including a strap first half and a strap second half coupled to a cap left portion and a cap right portion of the cap body (strap comprised of two halves couples to left and right portions, as shown in Fig. 2), respectively, each of the strap first half and the strap second half having an engagement member to selectively and adjustably engage the strap beneath the wearer's chin (each includes a buckle 12, and strap includes a chin guard 14 for supporting chin of user, see paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of modified Colon to include a strap coupled to the cap body, the strap including a strap first half and a strap second half coupled to a cap left portion and a cap right portion of the cap body, respectively, each of the strap first half and the strap second half having an engagement member to selectively and adjustably engage the strap beneath the wearer's chin, as taught by Tseng, for the purpose of keeping user’s head stable during use of cap, thereby improving therapeutic outcome.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colon (US 2,566,600) in view of Yeo (KR 20130108718, see attached machine translation) and Triolo (US 7,153,283), and further in view of  Peng (CN 112168656, see attached machine translation).
Regarding claim 3, modified Colon discloses a plurality of massage motors, but does not disclose the inner layer of the cap body having a dry cavity; the plurality of massage motors being coupled within the dry cavity. 
However, Peng teaches (Fig. 1-3) a massage device having an inner layer (comprising curved portion of 21 and portion 10) and outer layer (flat portion of 2 situated within housing 1), wherein the inner layer of the cap body has a dry cavity (protective cover 25) the massage motor (22) being coupled within the dry cavity (see Fig. 3 and page 5 paragraph 3).
Regarding the limitation that the plurality of motors are coupled within the dry cavity, one of ordinary skill in the art would recognize that because the plurality of motors feature is taught by the modified Colon invention, it would have been obvious to coupled the plurality of motors within the dry cavity through combination with the Peng reference for the purpose of preventing moisture or environmental damage to the motors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Colon to include the inner layer of the cap body having a dry cavity; the plurality of massage motors being coupled within the dry cavity, as taught and suggested by Peng, for the purpose of protecting the motors from moisture or environmental damage.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colon (US 2,566,600) in view of Yeo (KR 20130108718, see attached machine translation), Triolo (US 7,153,283), Peng (CN 112168656, see attached machine translation) and Tseng (US 2007/0088234).
Regarding claim 9, Colon discloses (Fig. 1-3) a hair treatment cap apparatus comprising: 
a cap body (4), the cap body having an inner layer (bottom portion of lining 6) and an outer layer (top portion of lining 6) joined at a cap edge (gasket 11, see Fig. 2) and defining a cap bladder (chamber 7), the inner layer having a plurality of release apertures (10) extending through to the cap bladder (see Fig. 2), the cap bladder being configured to hold a liquid hair treatment that is filled through the fill aperture and dispersed through the plurality of release apertures (Col. 2 lines 48-55), the cap body being sufficiently flexible to conform to the shape of a wearer's head (“flexibility”, Col. 1 lines 48-55), the cap edge being elasticized to form a waterproof barrier around the user's head (“waterproof”, Col. 1 lines 46-55 and Col. 2 lines 33-47); 
a plug (14,16) coupled to the cap body, the plug selectively engaging the fill aperture (Col. 2 lines 48-55); 
a plurality of nubs (9) coupled to the cap body, the plurality of nubs being coupled to the inner layer (see Fig. 2), 
each of the plurality of nubs being cylindrical and having a rounded distal end (see views of nubs 9 in Fig. 2 and 3 Colon)
each release aperture having a tapered shaft portion (tapered shaft of aperture 10 shown in Fig. 2 Colon) and a rounded mouth portion (see roundness in Fig. 3) extending onto the inner layer of the cap body (see Fig. 2).
Colon discloses an external vibration unit (22) configured to vibrate the cap and therefore the user, but does not disclose a plurality of massage motors coupled to the cap body, the plurality of massage motors causing each of the plurality of nubs to vibrate; a controller coupled to the cap body, the controller being in operational communication with the plurality of massage motors, the controller being coupled to the outer layer of the cap body on a cap rear portion proximal the cap edge.
However, Yeo teaches (Fig. 1-4) a cap comprising a plurality of motors (140, paragraph [0031]) coupled to the cap body and configured to cause each of the plurality of nubs (130) to vibrate (paragraph [0001]), and a controller (400) coupled to the cap body (via connection shown in Fig. 4), the controller being in operational communication with the plurality of massage motors (paragraph [0034]), the controller being coupled to the outer layer of the cap body on a cap rear portion proximal the cap edge (see Fig. 4 Yeo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of Colon to include a plurality of massage motors and a controller, as taught by Yeo, for the purpose of allowing the vibration means to be directly incorporated into the cap body so that the cap is made portable, as well as to improve vibration by applying the vibration directly to the nubs (as opposed to external to the nubs).
Modified Colon does not disclose a battery coupled within the controller, the battery being in operational communication with the controller. However, Triolo teaches (Fig. 1) a massage cap having a controller (80) powered by a battery (Col. 7 lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Colon to include a battery, as taught by Triolo, for the purpose of allowing the cap to be made portable and to provide for a rechargeable power source (Col. 7 lines 38-43 Triolo).
Modified Colon discloses a controller and rechargeable battery, but does not disclose the controller having a charge port, the battery being in operational communication with the charge port. However, Triolo further teaches (Fig. 5) the controller (80) having a charge port (116) for recharging the rechargeable battery (see Col. 7 lines 38-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Colon to include a charge port, the battery being in operational communication with the charge port, as taught by Triolo, for the purpose of allowing easy charging of the rechargeable battery enclosed therein.
 	Modified Colon discloses a controller, but does not disclose the controller including a display and a plurality of control buttons.
However, Triolo further teaches (Fig. 5) the controller (80) including a display (90) and a plurality of buttons (106,108,104 and 114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Colon to include a display and a plurality of control buttons, as taught by Triolo, for the purpose of allowing user to adjust massage settings to cater to user needs.
Modified Colon discloses a plurality of massage motors, but does not disclose the inner layer of the cap body having a dry cavity; the plurality of massage motors being coupled within the dry cavity. 
However, Peng teaches (Fig. 1-3) a massage device having an inner layer (comprising curved portion of 21 and portion 10) and outer layer (flat portion of 2 situated within housing 1), wherein the inner layer of the cap body has a dry cavity (protective cover 25) the massage motor (22) being coupled within the dry cavity (see Fig. 3 and page 5 paragraph 3).
Regarding the limitation that the plurality of motors are coupled within the dry cavity, one of ordinary skill in the art would recognize that because the plurality of motors feature is taught by the modified Colon invention, it would have been obvious to coupled the plurality of motors within the dry cavity through combination with the Peng reference for the purpose of preventing moisture or environmental damage to the motors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of modified Colon to include the inner layer of the cap body having a dry cavity; the plurality of massage motors being coupled within the dry cavity, as taught and suggested by Peng, for the purpose of protecting the motors from moisture or environmental damage.
Modified Colon discloses a cap body, but does not disclose a strap coupled to the cap body, the strap including a strap first half and a strap second half coupled to a cap left portion and a cap right portion of the cap body, respectively, each of the strap first half and the strap second half having an engagement member to selectively and adjustably engage the strap beneath the wearer's chin.
However, Tseng teaches (Fig. 1-6) a cap body comprising a strap (13) coupled to the cap body, the strap including a strap first half and a strap second half coupled to a cap left portion and a cap right portion of the cap body (strap comprised of two halves couples to left and right portions, as shown in Fig. 2), respectively, each of the strap first half and the strap second half having an engagement member to selectively and adjustably engage the strap beneath the wearer's chin (each includes a buckle 12, and strap includes a chin guard 14 for supporting chin of user, see paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap of modified Colon to include a strap coupled to the cap body, the strap including a strap first half and a strap second half coupled to a cap left portion and a cap right portion of the cap body, respectively, each of the strap first half and the strap second half having an engagement member to selectively and adjustably engage the strap beneath the wearer's chin, as taught by Tseng, for the purpose of keeping user’s head stable during use of cap, thereby improving therapeutic outcome.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griffin (US 7,530,961) discloses a massaging helmet that incorporates both massaging motors and liquid dispensers.
Waller (US 2003/0149382) discloses a massaging helmet having nubs with a variety of different shapes.
Wallace (US 3,177,868) discloses a head massaging device having dispensing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785